UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form10-Q þ Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the quarterly period ended March 31, OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the transition period from to Commission file number 001-33364 Flagstone Reinsurance Holdings Limited (Exact Name of Registrant as Specified in Its Charter) Bermuda 98-0481623 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) Crawford House 23 Church Street Hamilton HM 11 Bermuda (Address of Principal Executive Offices) Registrant's telephone number, including area code: (441)278-4300 (Former Address) Securities registered pursuant to Section12(b) of the Act: Common Shares, par value1 cent per share Name of exchange on which registered: New York Stock Exchange Bermuda Stock Exchange Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark whether the Registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesþNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Large accelerated fileroAccelerated fileroNon-accelerated filerþ Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No þ As of May 7, 2008 the Registrant had 85,316,924 common voting shares outstanding, with a par value of $0.01 per share. FLAGSTONE REINSURANCE HOLDINGS LIMITED INDEX TO FORM 10-Q Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as at March 31, 2008 (Unaudited) and December 31, 2007 1 Unaudited Condensed Consolidated Statements of Operations and Comprehensive Income for the Three Months Ended March 31, 2008 and 2007 2 Unaudited Condensed Consolidated Statements of Changes in Shareholders' Equity for the Three Months Ended March 31, 2008 and 2007 3 Unaudited Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2008 and 2007 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 29 PART II. OTHER INFORMATION Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. Submission of Matters to a Vote of Security Holders 30 Item 5. Other Information 30 Item 6. Exhibits 30 Index PART I - FINANCIAL INFORMATION Item 1. Financial Statements FLAGSTONE REINSURANCE HOLDINGS LIMITED CONDENSED CONSOLIDATED BALANCE SHEETS (Expressed in thousands of U.S. dollars, except share data) As at March 31, 2008 As at December 31, 2007 (Unaudited) ASSETS Investments: Fixed maturities, at fair value (Amortized cost: 2008 - $701,279; 2007 - $ 709,393 $ 1,109,105 Short term investments, at fair value (Amortized cost: 2008 - $71,098; 2007 - $23,660) 70,956 23,616 Equity investments, at fair value (Cost: 2008 - $93,734; 2007 - $73,603) 86,854 74,357 Other investments 322,907 293,166 Total Investments 1,190,110 1,500,244 Cash and cash equivalents 710,663 362,680 Insurance and reinsurance premium balances receivable 205,683 136,555 Unearned premiums ceded 18,348 14,608 Accrued interest receivable 6,225 9,915 Receivable for investments sold 5,660 - Deferred acquisition costs 37,290 30,607 Funds withheld 10,361 6,666 Goodwill 10,781 10,781 Other assets 46,764 31,717 Total Assets $ 2,241,885 $ 2,103,773 LIABILITIES Loss and loss adjustment expense reserves $ 200,602 $ 180,978 Unearned premiums 276,823 175,607 Insurance and reinsurance balances payable 13,207 12,088 Payable for investments purchased 23,843 41,750 Long term debt 266,375 264,889 Other liabilities 33,375 33,198 Total Liabilities 814,225 708,510 Minority Interest 186,098 184,778 SHAREHOLDERS' EQUITY Common voting shares, 150,000,000 authorized, $0.01 par value, issued and outstanding (2008 - 85,316,924; 2007 - 85,309,107) 853 853 Additional paid-in capital 909,026 905,316 Accumulated other comprehensive income 5,457 7,426 Retained earnings 326,226 296,890 Total Shareholders' Equity 1,241,562 1,210,485 Total Liabilities, Minority Interest and Shareholders' Equity $ 2,241,885 $ 2,103,773 The accompanying notes to the unaudited condensed consolidated financial statements are an integral part of the unaudited condensed consolidated financial statements. 1 Index FLAGSTONE REINSURANCE HOLDINGS LIMITED UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Expressed in thousands of U.S. dollars, except share and per share data) For the Three Months Ended March 31, 2008 March 31, 2007 REVENUES Gross premiums written $ 242,246 $ 207,013 Premiums ceded (16,014 ) (8,245 ) Net premiums written 226,232 198,768 Change in net unearned premiums (90,975 ) (97,542 ) Net premiums earned 135,257 101,226 Net investment income 18,696 13,631 Net realized and unrealized (losses) gains - investments (12,412 ) 4,508 Net realized and unrealized (losses) gains - other (12,237 ) 6 Other income 1,724 673 Total revenues 131,028 120,044 EXPENSES Loss and loss adjustment expenses 39,767 47,748 Acquisition costs 24,165 12,718 General and administrative expenses 26,549 14,669 Interest expense 5,340 3,264 Net foreign exchange gains (6,699 ) (1,282 ) Total expenses 89,122 77,117 Income before income taxes, minority interest and interest in earnings of equity investments 41,906 42,927 Provision for income tax (865 ) (45 ) Minority interest (8,181 ) (7,733 ) Interest in earnings of equity investments - 461 NET INCOME $ 32,860 $ 35,610 Change in currency translation adjustment (1,420 ) (276 ) COMPREHENSIVE INCOME $ 31,440 $ 35,334 Weighted average common shares outstanding—Basic 85,469,270 71,746,162 Weighted average common shares outstanding—Diluted 85,690,742 71,839,562 Net income per common share outstanding—Basic $ 0.38 $ 0.50 Net income per common share outstanding—Diluted $ 0.38 $ 0.50 Dividends declared per common share $ 0.04 $ - The accompanying notes to the unaudited condensed consolidated financial statements are an integral part of the unaudited condensed consolidated financial statements. 2 Index FLAGSTONE REINSURANCE HOLDINGS LIMITED UNAUDITED CONDENSED CONSOLIDATEDSTATEMENTS OF CHANGESIN SHAREHOLDERS' EQUITY (Expressed in thousands of U.S. dollars, except share data) For the Three Months Ended March 31, 2008 March 31, 2007 Common voting shares: Balance at beginning of period 85,309,107 71,547,891 Issued during the period 7,817 13,000,000 Balance at end of period 85,316,924 84,547,891 Share capital: Common voting shares Balance at beginning of period $ 853 $ 715 Issued during period - 130 Balance at end of period 853 845 Additional paid-in capital Balance at beginning of period 905,316 728,378 Issue of shares 111 175,370 Issuance costs (related party: 2008 - $nil; 2007 - $400) - (15,755 ) Share based compensation expense 3,599 1,638 Balance at end of period 909,026 889,631 Accumulated other comprehensive income (loss) Balance at beginning of period 7,426 (4,528 ) Change in currency translation adjustment (1,420 ) (276 ) Defined benefit plan - transitional obligation (549 ) - Cumulative effect adjustment from adoption of new accounting principle SFAS 159 - 4,009 Balance at end of period 5,457 (795 ) Retained earnings Balance at beginning of period 296,890 139,954 Cumulative effect adjustment from adoption of accounting principle - (4,009 ) Dividend declared (3,524 ) - Net income for the period 32,860 35,610 Balance at end of period 326,226 171,555 Total Shareholders' Equity $ 1,241,562 $ 1,061,236 The accompanying notes to the unaudited condensed consolidated financial statements are an integral part of the unaudited condensed consolidated financial statements. 3 Index FLAGSTONE REINSURANCE HOLDINGS LIMITED UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Expressed in thousands of U.S. dollars) For the Three Months Ended March 31, 2008 March 31, 2007 Cash flows provided by (used in) operating activities: Net income $ 32,860 $ 35,610 Adjustments to reconcile net income to net cash provided by operating activities: Net realized and unrealized gains 24,649 (4,514 ) Minority interest 8,181 7,733 Depreciation expense 1,154 384 Share based compensation expense 3,599 1,638 Interest in earnings of equity investments - (461 ) Accretion/amortization on fixed maturities (4,754 ) (449 ) Changes in assets and liabilities, excluding net assets acquired: Reinsurance premium receivable (66,304 ) (76,894 ) Unearned premiums ceded (3,475 ) (6,596 ) Deferred acquisition costs (6,237 ) (10,658 ) Funds withheld (3,696 ) (5,069 ) Loss and loss adjustment expense reserves 18,257 44,023 Unearned premiums 98,123 104,144 Insurance and reinsurance balances payable (287 ) 6,235 Other changes in assets and liabilities, net 3,628 1,273 Net cash provided by operating activities 105,698 96,399 Cash flows provided by (used in) investing activities: Net cash received in acquisitions of subsidiaries - 4,581 Purchases of fixed income securities (399,242 ) (400,673 ) Sales and maturities of fixed income securities 732,348 248,350 Purchases of equity securities (20,131 ) (22,682 ) Purchases of other investments (2,002 ) (76,520 ) Sales of other investments (51,885 ) - Purchases of fixed assets (4,830 ) (542 ) Net cash provided by (used in) investing activities 254,258 (247,486 ) Cash flows (used in) provided by financing activities: Issue of common shares, net of issuance costs paid - (1,385 ) Contribution of minority interest (222 ) 83,100 Repurchase of minority interest (6,639 ) - Dividend paid on common shares (3,413 ) - Other 205 (424 ) Net cash (used in) provided by financing activities (10,069 ) 81,291 Effect of foreign exchange rate on cash and cash equivalents (1,904 ) (365 ) Increase (decrease) in cash and cash equivalents 347,983 (70,161 ) Cash and cash equivalents - beginning of period 362,680 261,352 Cash and cash equivalents - end of period $ 710,663 $ 191,191 Supplemental cash flow information: Payable for investments purchased $ 23,843 $ 7,246 Receivable for investments sold $ 5,660 $ - Interest paid $ 5,588 $ 3,359 Proceeds receivable from initial public offering $ - $ 164,854 The accompanying notes to the unaudited condensed consolidated financial statements are an integral part of the unaudited condensed consolidated financial statements. 4 Index FLAGSTONE REINSURANCE HOLDINGS LIMITED NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Amounts in tables expressed in thousands of U.S. dollars, except for ratios, share and per share amounts) 1.Basis of Presentation and Consolidation These unaudited condensed consolidated financial statements include the accounts of Flagstone Reinsurance Holdings Limited (the “Company”) and its wholly owned subsidiaries, including Flagstone Reinsurance Limited (“Flagstone”) and Flagstone Réassurance Suisse SA (“Flagstone Suisse”) and have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information and with the instructions for Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements.These unaudited condensed consolidated financial statements include the accounts of the Company and its subsidiaries, including those that meet the consolidation requirements of variable interest entities (“VIEs”). The Company assesses the consolidation of VIEs based on whether the Company is the primary beneficiary of the entity in accordance with Financial Accounting Standards
